DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/23/2021 does not place the application in condition for allowance.
The previous art rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0349161 to Morad (of record).
	Regarding claims 1-4, 6-8, 11, and 12, Morad teaches a shingled photovoltaic module (Figs. 5A, 13A, 13C-1) with bypass diodes comprising four regions including a first region, a second region, a third region, and a fourth region (see Marked-up Fig. 13A below), wherein
the four regions are arranged in a four-square shape (each region occupies a quadrant of the module), each region includes a plurality cell strings 100 consisting of crystalline silicon solar cells overlapped end to end (Figs. 1, 2A, 4A, ¶0096, 0100, 0132); cell strings in each region are connected in parallel (¶0190, 0204); and positive electrodes of the cell strings within each 
the positive electrodes of the cell strings in the first region serve as a positive electrode of the shingled photovoltaic module (all strings in the first region electrically end at the “+” terminal), and the negative electrodes of the cell strings in the first region are connected to the positive electrodes of the cell strings in the second region, the negative electrodes of the cell strings in the second region are connected to the positive electrodes of the cell strings in the third region, the negative electrodes of the cell strings in the third region are connected to the positive electrodes of the cell strings in the fourth region, and the negative electrodes of the cell strings in the fourth region serve as a negative electrode of the shingled photovoltaic module (all strings in the fourth region electrically begin at the “-“ terminal)
a first bypass diode 590 is arranged between the positive electrodes of the cell strings in the first region and the negative electrodes of the cell strings in the second region, a positive electrode of the first bypass diode is connected with the negative electrodes of the cell strings in the second region, and a negative electrode of the first bypass diode is connected with the positive electrodes of the cell strings in the first region; a second bypass diode is arranged between the positive electrodes of the cell strings in the third region and the negative electrodes of the cell strings in the fourth region, a negative electrode of the second bypass diode is connected with the positive electrodes of the cell strings in the third region, and a positive electrode of the second bypass diode is connected with the negative electrodes of the cell strings in the fourth region. 
[AltContent: textbox (4)][AltContent: textbox (3)][AltContent: textbox (2)][AltContent: textbox (1)]
    PNG
    media_image1.png
    613
    531
    media_image1.png
    Greyscale

	Morad teaches that at least one electrode of the cell strings (such as one of the positive electrodes of any string in the third region or one of the negative electrodes of any string in the second region) is connected to a conductive element 600 (¶0205-0208). Consequently, the conductive element 600 electrically connects one region to another region. A skilled artisan would understand from the context provided by the disclosure that the conductive element 600 is flexible (Figs. 6, 7, ¶0143, 0144, 0153-0157).
	Morad teaches a specific example of a conductive element capable of producing the necessary connection to a similar electrode to the at least one electrode in Fig. 27, reproduced as Marked-up Fig. 27 below. The conductive element includes a first conductive layer 410 that is arranged on and covering a lower side of intermediate insulating layer 420, and a second layer 400 that is arranged on and covers an upper side of the of the intermediate insulating layer. The first conductive layer and second conductive layer are electrically connected to exemplary cell strings (¶0416). Therefore, a skilled artisan would at once envisage a conductive element electrically connecting one region to another region, at least one electrode of the cell strings connected to the first conductive layer and at least one electrode of the cell strings connected to the second conductive layer. MPEP §2131.02.III. 
[AltContent: textbox (intermediate insulating layer covered by first and second conductive layer in this region)][AltContent: arrow]
    PNG
    media_image2.png
    650
    596
    media_image2.png
    Greyscale

The conductive element of Fig. 27 is double-sided, and Morad teaches that a flexible conductive element can be comprised of tape (¶0098), but the conductive element of Fig. 27 is not disclosed as a double-sided flexible conductive tape. The Examiner interprets “double-sided flexible conductive tape” to mean that at least a portion of the element is flexible, and the element can be deployed as a unitary element. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the conductive element of Fig. 27 as a double-sided flexible conductive tape, as the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
 	Per claim 2, modified-Morad teaches the limitations of claim 1. Each region comprises 5 solar cell strings, and each cell string comprises 28 solar cells in an embodiment (¶0138), and solar cells in a same cell string have the same specifications (the text recites that the length and width of the cells within an exemplary string are the same).
	Per claim 3, modified-Morad teaches the limitations of claim 1. The limitation that the solar cells are complete pieces of monocrystalline silicon or polycrystalline silicon solar cells, or small cell slices cut from a complete piece of solar cell are product-by-process claim limitations. In other words, under the broadest reasonable interpretation, a solar cell and a small cell slice cut from a complete piece of solar cell are structurally indistinguishable.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regardless, the process for producing solar cells is described by Figs. 3, ¶0102-0110.
Per claim 4, modified-Morad teaches the limitations of claim 1. A first junction box 490 (Figs. 9, 13C-1, 13C-2, ¶0205-0208) is arranged between the first region and the fourth region on a back side of the shingled photovoltaic module (a skilled artisan would understand that positive electrode 610P in Fig. 13C-1 physically corresponds to an outer edge of the first region identified above and the negative electrode 615N physically corresponds to an outer edge of the fourth region identified above, and that the first junction box 490 is located in a middle of the module and therefore between the outer edges of the first and fourth regions), and a positive electrode cable and a negative electrode cable of the shingled photovoltaic module are led out from the first junction box (Figs. 13C-1, 13C-2 do not specifically illustrate first and second cables, but a skilled artisan would understand from Fig. 9A that such cables are led out from the first junction box, ¶0057, 0174). 
Per claim 6, modified-Morad teaches the limitations of claim 1. Morad teaches embodiments in which the first bypass diode and the second bypass diode are embedded in upper and lower packaging materials of the shingled photovoltaic module (¶0216 describes how bypass diodes are positioned in plane with cells in the same encapsulation structure; Figs. 8 illustrate how the plane of the cells is sandwiched between an upper insulated packaging material, exemplified as the left portion of element 410 and a lower insulating packaging material, exemplified as the right portion of element 410, ¶0158, 0159, 0173; also see Figs. 19, ¶0234-0238).
Per claim 7, modified-Morad teaches the limitations of claim 1. A negative electrode of the first region and a positive electrode of the second region are electrically connected with a first string connector 605 (Fig. 13C-1, ¶0206), a negative electrode of the second region and a positive electrode of the third region are electrically connected with a second string connector 600, a negative electrode of the third region and a positive electrode of the fourth region are electrically connected with a third string connector 620, a negative electrode of the fourth region is electrically connected with a fourth string connector 615N, a positive electrode of the first region is electrically connected with a fifth string connector 610P. The fourth string connector and the fifth string connector are arranged side by side and a gap therebetween is filled with an insulating packaging material (¶0207, 0208 describe embodiments in which string connectors may lie behind strings; Figs. 8, ¶0158-0168 illustrate how such string connectors are embedded in insulating packaging material 410 in such a configuration).
Morad further teaches that the first, second, third, fourth, and fifth string connectors are formed of a metal (copper, ¶0155, 0190). In embodiments, connections to string connectors are made through metallic solder shaped similarly to the string connector (¶0098, 0154). Therefore a skilled artisan would electrically connect the first region and second region to the first string connector through a metallic solder strip, electrically connect the second region and the third region through a first solder strip, electrically connect the third region and the fourth region through a second solder strip, electrically connect the fourth region and the fourth string connector through a third solder strip, and electrically connect the first region and the fifth string connector through a fourth solder strip, based on Morad’s teachings.
Regarding claim 8, modified-Morad teaches the limitations of claim 1. Morad teaches that each negative electrode (exemplified as one of element 15 or 25 of Figs. 2A, 2H, 2R) of each cell string 100 in the first region is electrically connected in series with each positive electrode (exemplified as the other of element 25 or 15 of Figs. 2D, 2E, 2Q) of each cell string 100 in the second region through a conductive element 605, that each negative electrode of each cell string 100 in the second region is electrically connected in series to each positive electrode of each cell string 100 in the third region through a conductive element 600, and that each negative electrode of each cell string 100 in the third region is electrically connected in series to each positive electrode of each cell string 100 in the fourth region through a conductive element 620 (Fig. 13A, previously cited passages). A skilled artisan would understand from the context provided by the disclosure that the conductive elements 600, 605, 620 are flexible (Figs. 6, 7, ¶0143, 0144, 0153-0157).
Morad teaches in Fig. 27 a specific example of a conductive element capable of producing the necessary connection between similar electrodes to the negative electrode of the first region, the positive electrode of the second region, the negative electrode of the second region, the positive electrode of the third region, the negative electrode of the third region, and the positive electrode of the fourth region. The conductive element includes layers 400A, 400B that directly establishes mutual electrical connection between an electrode and of a solar cell string and an electrode of an adjacent solar cell string (¶0416; layer 400B directly contacts an electrode of a solar cell string, layers 400A, 400B have a continuous electrical connection). Therefore, a skilled artisan would at once envisage a first conductive element such as disclosed in Fig. 27 directly electrically connecting a negative electrode of the first region to a positive electrode of the second region, a second conductive element such as disclosed in Fig. 27 directly electrically connecting a negative electrode of the second region to a positive electrode of the third region, and a third conductive element such as disclosed in Fig. 27 directly electrically connecting a negative electrode of the third region to a positive electrode of the fourth region MPEP §2131.02.III.
Morad teaches that a flexible conductive element can be comprised of tape (¶0098), but the conductive element of Fig. 27 is not disclosed as a flexible conductive tape. The Examiner interprets “flexible conductive tape” to mean that at least a portion of the element is flexible, and the element can be deployed as a unitary element. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the conductive element of Fig. 27, and therefore the first, second, and third conductive elements, as a flexible conductive tape, as the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Per claim 11, modified-Morad teaches the limitations of claim 1. The first bypass diode 590 and the second bypass diode 595 are located in a middle of the shingle photovoltaic module (Figs. 13C-1, 13C-2, ¶0205-0208). 
Per claim 12, modified-Morad teaches the limitations of claim 4. Morad teaches embodiments in which the first bypass diode and the second bypass diode are embedded in upper and lower packaging materials of the shingled photovoltaic module (¶0216 describes how bypass diodes are positioned in plane with cells in the same encapsulation structure; Figs. 8 illustrate how the plane of the cells is sandwiched between an upper insulated packaging material, exemplified as the left portion of element 410 and a lower insulating packaging material, exemplified as the right portion of element 410, ¶0158, 0159, 0173; also see Figs. 19, ¶0234-0238).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad as applied to claim 4 above, and further in view of US PGPub 2012/0266934 to Tang (of record).
Regarding claim 5, Morad teaches the limitations of claim 4. Morad teaches that the first junction box is arranged in a middle region among the first region, the second region, the third region and the fourth region at the back side of the shingled photovoltaic module, and that the first bypass diode and the second bypass diode are arranged in the first junction box. Morad teaches other configurations including those having a second junction box (Figs. 9B, 12C-1, 15), but does not teach a second junction box including the first and second bypass diode.
Tang teaches that a second junction box (element 1 is obscured in Fig. 4) arranged in a middle region of solar module, in addition to a similar first junction box (2) from which cables (32) are led out, wherein the second junction box is specifically functioned to include bypass diodes so that they may be serviced when necessary (Fig. 4, ¶0004-0006, 0024, 0025). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to arrange a second junction box in the middle region among the first region, the second region, the third region and the fourth region at the back side of the shingled photovoltaic module of modified-Morad, the first bypass diode and the second bypass diode being arranged in the second junction box, so that the first and second bypass diodes may be serviced when necessary.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad, and further in view of US 2010/0147364 to Gonzalez.
Regarding claim 9, this rejection relies upon a different interpretation of Morad than those above. Morad teaches a shingled photovoltaic module (Figs. 5A, 13A, 13C-1) with bypass diodes comprising four regions including a first region, a second region, a third region, and a fourth region (see Marked-up Fig. 13A below), wherein
the four regions are arranged in a four-square shape (each region occupies a quadrant of the module), each region includes a plurality cell strings 100 consisting of crystalline silicon solar cells overlapped end to end (Figs. 1, 2A, 4A, ¶0096, 0100, 0132); cell strings in each region are connected in parallel (¶0190, 0204); and positive electrodes of the cell strings within each region are connected to each other, and negative electrodes of the cell strings within the each region are connected to each other
the positive electrodes of the cell strings in the first region serve as a positive electrode of the shingled photovoltaic module (all strings in the first region electrically end at the “+” terminal), and the negative electrodes of the cell strings in the first region are connected to the positive electrodes of the cell strings in the second region, the negative electrodes of the cell strings in the second region are connected to the positive electrodes of the cell strings in the third region, the negative electrodes of the cell strings in the third region are connected to the positive electrodes of the cell strings in the fourth region, and the negative electrodes of the cell strings in the fourth region serve as a negative electrode of the shingled photovoltaic module (all strings in the fourth region electrically begin at the “-“ terminal)
a first bypass diode 590 is arranged between the positive electrodes of the cell strings in the first region and the negative electrodes of the cell strings in the second region, a positive electrode of the first bypass diode is connected with the negative electrodes of the cell strings in the second region, and a negative electrode of the first bypass diode is connected with the positive electrodes of the cell strings in the first region; a second bypass diode is arranged between the positive electrodes of the cell strings in the third region and the negative electrodes of the cell strings in the fourth region, a negative electrode of the second bypass diode is connected with the positive electrodes of the cell strings in the third region, and a positive electrode of the second bypass diode is connected with the negative electrodes of the cell strings in the fourth region. 
[AltContent: textbox (4)][AltContent: textbox (3)][AltContent: textbox (2)][AltContent: textbox (1)]
    PNG
    media_image1.png
    613
    531
    media_image1.png
    Greyscale

	Morad teaches a conductive element 610P/615N, wherein at least one electrode of the cell strings (such as one of the positive electrodes of any string in the first region) is connected to a first conductive layer 610P of the conductive element and at least one electrode of the cell strings (such as the negative electrodes of any string in the fourth region) is connected to a second conductive layer 615N of the conductive element (Fig. 13C-1, ¶0205-0208). The first and second conductive layers are both electrically connected through a bypass diode (Fig. 13C-2), and therefore the conductive element electrically connects one region to another region. A skilled artisan would understand from the context provided by the disclosure that the conductive element 610P/615N is flexible (Figs. 6, 7, ¶0143, 0144, 0153-0157). Morad does not specifically teach that the flexible element is a double-sided flexible conductive tape that includes an intermediate insulating layer, the first conductive layer being arranged on and covering an upper side of the intermediate insulating layer, and the second conductive layer being arranged on and covering a lower side of the intermediate insulating layer.
	Gonzalez teaches that the electrodes of solar cell strings having opposite polarity (Fig. 4, ¶0031) can be connected by a bypass diode (501 of Fig. 5A), if an intermediate insulating layer (labeled in Marked-up Fig. 5A below) is arranged so that one conductive layer covers and is arranged on an upper side of the intermediate insulating layer, and so that another conductive layer covers and is arranged on a lower side of the intermediate insulating layer in order to improve heat dissipation of the bypass diode (¶0034, 0035). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the conductive element as a double sided conductive element having the claimed configuration of first conductive layer, second conductive layer, and intermediate insulating layer in order to improve heat dissipation. Gonzalez teaches that the double-sided conductive element of that disclosure is flexible and can be constructed of tape (¶0042, 0045).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (intermediate insulating layer)]

    PNG
    media_image3.png
    105
    574
    media_image3.png
    Greyscale

The conductive element of modified-Morad is double-sided, and Morad teaches that a flexible conductive element can be comprised of tape (¶0098). The Examiner interprets “double-sided flexible conductive tape” to mean that at least a portion of the element is flexible, and the element can be deployed as a unitary element. Gonzalez teaches forming the connector of that invention as a unitary, flexible element (see also Fig. 5B of Gonzalez), and therefore the double-sided flexible conductive element of modified-Morad is a double-sided flexible conductive tape.
Morad teaches that each negative electrode (exemplified as one of element 15 or 25 of Figs. 2A, 2H, 2R) of each cell string 100 in the first region is electrically connected in series with each positive electrode (exemplified as the other of element 25 or 15 of Figs. 2D, 2E, 2Q) of each cell string 100 in the second region through a conductive element 605, that each negative electrode of each cell string 100 in the second region is electrically connected in series to each positive electrode of each cell string 100 in the third region through a conductive element 600, and that each negative electrode of each cell string 100 in the third region is electrically connected in series to each positive electrode of each cell string 100 in the fourth region through a conductive element 620 (Fig. 13A, previously cited passages). A skilled artisan would understand from the context provided by the disclosure that the conductive elements 600, 605, 620 are flexible (Figs. 6, 7, ¶0143, 0144, 0153-0157).
Morad teaches in Fig. 27 a specific example of a conductive element capable of producing the necessary connection between similar electrodes to the negative electrode of the first region, the positive electrode of the second region, the negative electrode of the second region, the positive electrode of the third region, the negative electrode of the third region, and the positive electrode of the fourth region. The conductive element includes layers 400A, 400B that directly establishes mutual electrical connection between an electrode and of a solar cell string and an electrode of an adjacent solar cell string (¶0416; layer 400B directly contacts an electrode of a solar cell string, layers 400A, 400B have a continuous electrical connection). Therefore, a skilled artisan would at once envisage a first conductive element such as disclosed in Fig. 27 directly electrically connecting a negative electrode of the first region to a positive electrode of the second region, a second conductive element such as disclosed in Fig. 27 directly electrically connecting a negative electrode of the second region to a positive electrode of the third region, and a third conductive element such as disclosed in Fig. 27 directly electrically connecting a negative electrode of the third region to a positive electrode of the fourth region MPEP §2131.02.III.
Morad teaches that a flexible conductive element can be comprised of tape (¶0098), but the conductive element of Fig. 27 is not disclosed as a flexible conductive tape. The Examiner interprets “flexible conductive tape” to mean that at least a portion of the element is flexible, and the element can be deployed as a unitary element. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the conductive element of Fig. 27, and therefore the first, second, and third conductive elements, as a flexible conductive tape, as the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
Per claim 9, based on the cited passages and reasoning above, the combination of references renders obvious “the negative electrodes of each cell string in the fourth region are connected through the second conductive layer of the double-sided flexible conductive tape, the positive electrodes of each cell string in the first region are connected by the first conductive layer of the double-sided flexible conductive tape, and the first conductive layer and the second conductive layer are isolated and insulated by the intermediate insulating layer”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. While some references relied upon in the rejections above were previously made of record, the reasoning is new.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726